Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 objected to because of the following informalities:  at line 1, “received” should be changed to “received”.  Appropriate correction is required.
 	Claim 16 is objected to because of the following informalities:  at line 3, there is an extra “the”.  Appropriate correction is required.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,101,951. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 are either anticipated by or obvious variants of patent claims 1-15.  For example, patent claim 1 includes all limitations of independent claim 1.  Patent claim 15 includes all limitations of independent claim 16.  The remaining dependent claims are either anticipated by or obvious variants of patent claims 1-15.  In particular, the following table shows the corresponding limitations between claims 1-17 and patent claims 1-15.
Present Application Claims (17/381,749)
Patent claims (US 11,101,951)
1.A method of receiving, by a user equipment (UE), a physical downlink shared channel (PDSCH) in a wireless communication system, the method comprising: 
receiving, from at least one base station, downlink control information (DCI) for the PDSCH; 
determining reception beams for receiving the PDSCH transmitted independently through a plurality of layer groups from a plurality of base stations including the at least one base station based on the DCI; and 

receiving, from the plurality of base stations, the PDSCH based on the reception beams, wherein the DCI includes beam related information for the reception beams, and wherein each of the reception beams corresponds to each of the plurality of layer groups.


2. The method of claim 1, wherein the DCI is received from a predetermined one of the plurality of base stations or the plurality of base stations.


3. The method of claim 2, wherein the DCI further includes information for the number of total ranks used for a downlink transmission, a demodulation reference signal (DMRS) configuration parameter applied to each of the plurality of layer groups, a scrambling seed parameter, data rate matching information, and/or quasi co-located (QCL) assumption.


4. The method of claim 2, wherein a predetermined time gap is set between a transmission time point of the DCI and a transmission time point of the PDSCH.


5. The method of claim 4, wherein the predetermined time gap is set to the UE at a specific time or is dynamically instructed to the UE by Layer 1 (L1) and/or Layer 2 (L2) signaling.

6. The method of claim 4, wherein the predetermined time gap is set in a symbol unit.

7. The method of claim 1, further comprising receiving instruction information notifying simultaneous transmission of the PDSCH from the plurality of base stations.

8. The method of claim 7, wherein the receiving of the PDSCH is performed after a predetermined subframe from a subframe that receives the instruction information.


9. The method of claim 7, wherein the instruction information is semi-statically instructed to the UE through radio resource control (RRC) signaling or is dynamically instructed to the UE by L1 and/or L2 signaling.

10. The method of claim 1, wherein whether the PDSCH is simultaneously transmitted is determined based on a rank indicator (RI) reported by the UE to the at least one base station.

11. The method of claim 10, wherein simultaneous transmission of the PDSCH is determined when the RI instructs the predetermined rank number or more.

12. The method of claim 10, wherein the receiving of the PDSCH is performed after a predetermined subframe from a subframe that reports the RI.


13. The method of claim 1, wherein each of the plurality of layer groups is mapped to different base stations and comprises at least one layer.

14. The method of claim 1, wherein the beam related information instructs a reception beam direction, a reception beam angle, and/or a reception beam spectrum of the PDSCH.

15. The method of claim 1, wherein the PDSCH is received simultaneously from the plurality of base stations.

16. A user equipment (UE) configured to receive a physical downlink shared channel (PDSCH) in a wireless communication system, the UE comprising: a transceiver for transmitting and receiving a radio signal; and at least one processor for controlling the transceiver, wherein the at least one processor is configured to: receive, from at least one base station, downlink control information (DCI) for the PDSCH; determine reception beams for receiving the PDSCH transmitted independently through a plurality of layer groups from a plurality of base stations including the at least one base station based on the DCI; and receive, from the plurality of base stations, the PDSCH based on the reception beams, wherein the DCI includes beam related information for the reception beams, and wherein each of the reception beams corresponds to each of the plurality of layer groups.



17. A processing apparatus configured to control a user equipment (UE) to receive a physical downlink shared channel (PDSCH) in a wireless communication system, the processing apparatus comprising: at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising: receiving, from at least one base station, downlink control information (DCI) for the PDSCH; determining reception beams for receiving the PDSCH transmitted independently through a plurality of layer groups from a plurality of base stations including the at least one base station based on the DCI; and receiving, from the plurality of base stations, the PDSCH based on the reception beams, wherein the DCI includes beam related information for the reception beams, and wherein each of the reception beams corresponds to each of the plurality of layer groups.

1.A method in which a user equipment (UE) receives data in a wireless communication system, the method comprising: 
receiving downlink control information related to downlink data transmission from at least one base station; 
determining receiving beams for simultaneously receiving the downlink data transmitted independently through a plurality of layer groups from a plurality of base stations comprising the at least one base station based on the downlink control information; and 
simultaneously receiving the downlink data from the plurality of base stations using the determined receiving beams, wherein the downlink control information comprises beam index information about the receiving beams, and wherein the beam index information is instructed for each of the plurality of layer groups.

2. The method of claim 1, wherein the downlink control information is transmitted from a predetermined one of the plurality of base stations or the plurality of base stations.

3. The method of claim 2, wherein the downlink control information further comprises information about the number of total ranks used for the downlink data transmission, a demodulation reference signal (DMRS) configuration parameter applied to each of the plurality of layer groups, a scrambling seed parameter, data rate matching information, and/or quasi co-located (QCL) assumption.

4. The method of claim 2, wherein a predetermined time gap is set between a transmission time point of the downlink control information and a transmission time point of the downlink data.

5. The method of claim 4, wherein the predetermined time gap is set to the UE at a specific time or is dynamically instructed to the UE by Layer 1 (L1) and/or Layer 2 (L2) signaling.

6. The method of claim 4, wherein the predetermined time gap is set in a symbol unit.

7. The method of claim 1, further comprising receiving instruction information notifying simultaneous transmission of the downlink data from the plurality of base stations.

8. The method of claim 7, wherein the simultaneously receiving of the downlink data is performed after a predetermined subframe from a subframe that receives the instruction information.

9. The method of claim 7, wherein the instruction information is semi-statically instructed to the UE through radio resource control (RRC) signaling or is dynamically instructed to the UE by L1 and/or L2 signaling.

10. The method of claim 1, wherein whether the downlink data are simultaneously transmitted is determined based on a rank indicator (RI) reported by the UE to the at least one base station.

11. The method of claim 10, wherein simultaneous transmission of the downlink data is determined when the RI instructs the predetermined rank number or more.

12. The method of claim 10, wherein the simultaneously receiving of the downlink data is performed after a predetermined subframe from a subframe that reports the RI.

13. The method of claim 1, wherein each of the plurality of layer groups is mapped to different base stations and comprises at least one layer.

14. The method of claim 1, wherein the beam index information instructs a receiving beam direction, a receiving beam angle, and/or a receiving beam spectrum of the downlink data.

Claim 1.



15. A user equipment (UE) for receiving data in a wireless communication system, the UE comprising: a radio frequency (RF) unit for transmitting and receiving a radio signal; and a processor for controlling the RF unit, wherein the processor is configured to: receive downlink control information related to downlink data transmission from at least one base station; determine receiving beams for simultaneously receiving the downlink data transmitted independently through a plurality of layer groups from a plurality of base stations comprising the at least one base station based on the downlink control information; and simultaneously receive the downlink data from the plurality of base stations using the determined receiving beams, wherein the downlink control information comprises beam index information about the receiving beams, and wherein the beam index information is instructed for each of the plurality of layer groups.

Claim 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477